Given, J.
The record shows that judgment was rendered on appellant’s motion on the last day of the term, and that the court “gave leave to defendant to make out the law points he wished to be certified to the supreme court of Iowa, and he would sign certificate and law points in vacation, which was accordingly done.” It is evident that the certificate upon which this appeal rests was not given at the time the judgment appealed from was rendered, nor at the term at •which it was rendered, but some time during the *525vacation that followed. This court has uniformly held that the certificate of the judge must be made at the time of the trial, and before the adjournment of the term. See McClain’s Code, section 4402, notes. The reasons for the rule are well stated in Angus v. Shannon, 60 Iowa, 311, 74 N. W. Rep. 315. That case does not hold that leave may be given to make and file a certificate after the term, as that question was not involved in the case. Without a certificate made and filed as required by law, this court is without jurisdiction in this case. White v. Beatty, 64 Iowa, 331, 20 N. W. Rep. 459; Beach v. Donovan, 74 Iowa, 543; 38 N. W. Rep. 404. There being no certificate as required, the appeal must be dismissed.